Citation Nr: 1617687	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  12-21 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss prior to May 26, 2010 and in excess of 10 percent from December 2, 2014.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The Veteran had active military service from June 1966 to April 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that granted service connection for bilateral hearing loss and assigned a zero percent disability rating effective May 26, 2010.  A January 2015 rating decision assigned a 10 percent rating to the bilateral hearing loss from December 2, 2014.  


FINDING OF FACT

On April 13, 2016, prior to the promulgation of a decision by the Board, the Veteran's representative indicated in a written statement that the Veteran was withdrawing the appeal as to the claim for higher initial disability ratings for bilateral hearing loss.  


CONCLUSION OF LAW

The criteria for the withdrawal of the Substantive Appeal as to the appeal of the claim for higher initial disability ratings for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2015).  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 

A Substantive Appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.

On April 13, 2016, prior to the promulgation of a decision by the Board, the Veteran's representative indicated in a written statement that the Veteran was withdrawing the appeal as to the claim for higher initial disability ratings for bilateral hearing loss.  There is no allegation of error of fact or law remaining for appellate consideration at this time.  Accordingly, the appeal is dismissed. 


ORDER

The appeal as to the claim for higher initial disability ratings for bilateral hearing loss is dismissed.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


